Title: To George Washington from Benjamin Lincoln, 28 December 1781
From: Lincoln, Benjamin
To: Washington, George


                        
                            Dear General
                            Philadelphia Decr 28th 1781
                        
                        The representatives of the United States in Congress assembled have been pleased in their resolves of the
                            29th of Oct. last to express the high sense they entertain of your Excellencys illustrious services in the cause of your
                            country and particularly for the late August event in Virginia, and also to direct that some of the brilliant trophies
                            obtained under your auspices should be presented to you as the most conspicuous monument of their respect and approbation.
                        It is a peculiar happiness that so great a gratification of my private feelings should be involved with my
                            public duty in transmitting to your Excellency these truly noble proofs of the gratitude of America.
                        I have only to add that I hope the period is near when an honorable and lasting peace shall crown your Labors
                            and that you may long live in the enjoyment of the richest feast of a virtuous mind, the conciousness of having
                            contributed to the happiness of your country. I have the honor to be Dear General with perfect esteem your Excellencys
                            most obedient servant
                        
                            B. Lincoln

                        
                    